Citation Nr: 1604046	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The claimant had active duty for training (ACDUTRA) from January 24, 1984 to May 4, 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.


FINDINGS OF FACT

1.  There is no probative evidence that the claimant has an acquired psychiatric disability, to include PTSD that is causally or etiologically related to ACDUTRA or other eligible service.

2.  The evidence does not reflect a current bilateral hearing loss disability.  

3.  There is no probative evidence that a back disability is causally or etiologically related to ACDUTRA or other eligible service


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.303, 3.304, 4.125 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(24), 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 101(24), 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.6(a), 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the claim, a letter dated in January 2011 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The claimant was also provided with a VA audiological examination, the report of which has been associated with the claims file.  

The RO did not afford the claimant a VA examination for back and psychiatric disabilities on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While there are current acquired psychiatric and back disabilities, there is no indication from the record that they are related to service, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of examinations in order to decide the claims on the merits.  See 38 C.F.R. § 3.159(c).

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Active military service includes active duty, and any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2014); 38 C.F.R. § 3.6(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, i.e. sensorineural hearing loss, and arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

The service personnel records show that the claimant served in the Tennessee National Guard from November 1983 to January 1990.  He had a period of ACDUTRA from January 24, 1984 to May 4, 1984.  The record does not otherwise show that the claimant had active duty, ACDUTRA, or inactive duty training.

A.  Acquired Psychiatric Disability

The service treatment records (STRs) do not show any complaints, diagnoses or treatment related to an acquired psychiatric disability, to include PTSD.

At May 2010 mental health treatment with the Tennessee Department of Corrections, the claimant was diagnosed with adjustment disorder with anxiety after reporting stress and anxiety.  Symptoms included sleepless nights, getting easily angered, and paranoia.  He did not report past psychiatric/psychological treatment.  At January 2011 treatment, the claimant continued to have the same diagnosis.

The claimant wrote in a February 2011 stressor statement that there was a rude and hostile environment in his National Guard unit after his May 1987 arrest.  The Board notes that May 1987 was not during the period of ACDUTRA.  Therefore, service connection cannot be granted based on incidents from this period.

The claimant had a Social Security mental status examination in October 2011 at which he was diagnosed with adjustment disorder with anxious features.  There was no discussion of any incidents or events from military service.

At March 2012 VA treatment the claimant was diagnosed with delusions, adjustment disorder with mixed features, anxiety, and depression.  The treatment note does not indicate that there was discussion of any incident from military service.  August 2012 VA inpatient treatment notes indicate that the discharge diagnosis was mixed cluster B personality disorder (narcissistic and antisocial), marijuana abuse, and cocaine abuse.  When discussing his military service the claimant denied disciplinary action and did not report any incidents or events.

The record does not show that the claimant has been diagnosed with PTSD.  Regarding any diagnosed personality disorder, they are considered congenital or developmental defects and not diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Further, there is no evidence that an acquired psychiatric disorder was incurred or aggravated in service and superimposed in service upon a preexisting personality disorder.

The competent and probative evidence does not show that it is at least as likely as not that the claimant has an acquired psychiatric disability that is related to military service.  The treatment records show that the claimant's diagnoses have included delusions, adjustment disorder, anxiety, and depression with no record including an opinion these were incurred in service.  

While the claimant has made statements to the effect that he has an acquired psychiatric disability related to his military service, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)).  

Because the evidence preponderates against the claim of service connection for an acquired psychiatric disability, to include PTSD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

The STRs do not show any complaints, diagnoses or treatment related to hearing loss.  December 2008 treatment records from the Tennessee Department of Correction show that hearing was tested with a tuning fork and the results were within normal limits.  The claimant wrote in February 2011 that while firing weapons during service he was ordered to not wear earplugs and that he had slowly lost his hearing over the years.

The claimant had a VA audiological examination in August 2011, where he reported he was unable to hear his telephone ringing and had to increase the volume on his television in order to hear it.  In addition, he said that he had to turn his right ear towards the speaker to understand conversations.  Audiological testing results, however, were not considered valid for rating purposes because the claimant exhibited functional behaviors throughout the testing.  The examiner did, however, diagnose the claimant to have bilateral sensorineural hearing loss and in an October 2011 addendum wrote that it was at least as likely as not that hearing loss was related to military service because the claimant had military noise exposure of the type that can lead to hearing loss.

At March 2013 treatment with the Shelby County Criminal Justice Center, the claimant reported that he felt that his partial hearing loss was getting worse.

Based on the Board's review of the evidence, the Board concludes that these facts do not support an award of service connection for bilateral hearing loss.  First, the claimant's contention is not that hearing loss began during service, but actually arose post service.  This raises the obvious potential of a post service cause for the condition.  Secondly, as the Court pointed out in Hensley, a hearing loss is not synonymous with a hearing disability for VA purposes.  Here, there is no evidence showing the presence of a hearing loss disability for VA purposes, with the claimant not cooperating on the occasion when VA sought to investigate that question.  Absent evidence of the claimed disability, a basis upon which to award service connection is not shown.  

C.  Back Disability

The STRs do not show any complaints, diagnoses or treatment related to the back.  The claimant wrote in February 2011 that he hurt his back loading rounds for a training exercise.  He also hurt his back on a course and was given Tylenol in the field and told to carry on.  The claimant did not state when this happened.  In a December 2011 statement the claimant wrote that he injured his back in June 1988.  The Board notes that this was not during the period of ACDUTRA.  At an October 2011 Social Security examination, the back and neck were normal.  A July 2012 MRI of the cervical spine showed spondylosis with some foraminal stenosis, including at the exit of T1 bilaterally secondary to degenerative changes.

There are no competent opinions of record that the claimant has a back disability that is related to service.  While he has made statements to the effect that he has a back disability related to his military service, they are so generally stated they express nothing more than what would be universally understood to be the contention when a claim for service connection for any disability is initiated.  As the documentary records are assembled and these show neither an in-service injury to which a current disability could relate, nor the presence of the claimed disability until decades post service, or competent evidence linking current disability to service, it is reasonably concluded the claimed disability was not incurred in service.  Any contrary assertion expressed by the claimant is not probative since he does not possess the medical expertise to relate his claimed disability to service.  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


